department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address 501-dollar_figure date taxpayer_identification_number form tax_year s ended person to contact id number contact number group manager contact number certified mail - return receipt requested dear in a determination_letter dated march 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective october 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the for tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_801 tom martin drive room - birmingham al department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope letter rev catalog number 34801v schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org year period ended oct xx-sept xx oct xx-sept xx tax identification_number ein legend org - organization name president co-1 - company ein - ein xx - date city - city president - issue whether or not org will continue to qualify as an exempt_organization under internal_revenue_code irc sec_501 facts the org org was granted exemption as a social_club exempt from federal_income_tax under internal_revenue_code sec_501 pursuant to a ruling issued on march 19xx its purposes as stated in its articles of incorporation are provide for its members facilities and operating for them the sport commonly known as clay-bird shooting in all of its aspect and to that end the acquisition and maintenance and operation of the gun club and shooting grounds and the equipment therefore for clay-bird shooting and the operation of local practice shoots local registered shoots state shoots and any other shooting activities deceived by the board_of directors to be in the interest of org org’s principal activity is to encourage the sport of trapshooting and to provide the necessary facilities to its members org holds specialty shoots and provides shooting lessons to both members and non- members skeet trap stand non-members fees are dollar_figure and dollar_figure for members sporting clays are dollar_figure for non-members and dollar_figure for members in the fiscal_year ending fye september 20xx org derived most of its income from the sales of oil gas and mineral royalties org received dollar_figure from exempt_function_income and dollar_figure from oil gas and mineral royalties dollar_figure from advertising and dollar_figure from non-member use of the facility in fye september 20xx there was a written contract provided for the oil gas and mineral lease board meeting minutes dated september 20xx included a resolution of the board_of directors stating be it resolved by the board_of directors of the org november 20xx that president president is hereby authorized to act on behalf of org and execute oil_and_gas leases whose terms are no less than dollar_figure dollars per acre and percent royalty oil gas and mineral lease dated january 20xx between the org and co-1 stated that the lessee may use the land for purposes of investigating prospecting drilling mining and exploring including exclusive rights to conduct geophysical seismic operations and other related activities for and producing oil gas and all_other_minerals laying pipe lines building drill sites access roads tanks power stations telephone lines and other structures thereon to produce save take care of teat transport and own said products and for dredging and maintaining canals constructing roads and bridges and building houses for its employees and in general for all appliances structures equipment servitudes and privileges which may be necessary useful or convenient to or connection with any such operations conduced by lessee thereon or on any lands pooled therewith the following described land in city to will the lease shall be for a term of years and for a total amount of dollar_figure acres of land see the attached lease for more specific details during the examination it was determined that org receives income from outside its membership and did not comply with the record- keeping requirements of revproc_71_17 1971_1_cb_683 based on examination of org’s form_990 for the period ending september 20xx and 20xx and form form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_1 schedule number or exhibit form 886-a rev date name of taxpayer org year period ended oct xx-sept xx oct xx-sept xx tax identification_number ein explanations of items t for the period ending september 20xx and 20xx and a review of their books_and_records the percent of nonmember use of facilities exceeded of its total gross_receipts and more than of its gross_receipts are from non-member sources for the years under exam as well as the subsequent year these receipts are noted in the following chart year period ended of gross_receipts from nonmember use of gross_receipts from investment_income total investment_income nonmember income september 20xx september 20xx table deleted law organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that org is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit explanations of items name of taxpayer tax identification_number form 886-a rev date org year period ended oct xx-sept xx oct xx-sept xx ein a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of org’s exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and org no longer qualified for exemption under c of the code revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements failure to maintain such records or make them available to the service form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org year period ended oct xx-sept xx oct xx-sept xx tax identification_number ein for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure if a club exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 e e e e e the actual percentage of nonmember receipts and or investment_income frequency of use of org facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sess c b big_number purposes for which org’s facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived from nonmembers unless set_aside subsidize org’s activities for members and result in inurement within the meaning of sec_501 taxpayer's position the org inc will have an opportunity to respond once this report is received government's position an organization exempt from federal income taxes as described in sec_501 must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members org has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least two years the nonmember receipts are earned throughout the year during the fiscal_year ending september 20xx there was a single unusual event that occurred but even without the gas oil mineral lease org still exceeded the threshold and therefore no longer qualifies for exemption as a c organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items name of taxpayer tax identification_number ein year period ended oct xx-sept xx oct xx-sept xx form 886-a rev date org based on the large percentages of gross nonmember income to total gross_receipts of org ie for 20xx09 and 20xx09 as noted in the above table which exceeds the limitation of as set forth by sec_501 for each of these years and the fact that the organization is not keeping adequate_records to account for non-member income and advertises the use of their facilities to the general_public it is the government's position that org is no longer operated exclusively for the pleasure and recreation of it’s members and is not exempt under sec_501 conclusion the sec_501 tax exempt status of org __ should be revoked since the nonmember income received by org exceeded of org’s total gross_receipts for the years under examination further it advertises the use of their facilities to the general_public reflecting evidence that org is engaged in a business and is not being operated exclusively for pleasure recreation or social purposes org __ no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 therefore your exempt status under c of the internal_revenue_code will be revoked effective october 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute under g these periods include the years ending september 20xx and subsequent tax years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
